Citation Nr: 1622744	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-13 954	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1948 to July 1949.  He served in the Enlisted Reserve Corps (ERC) from July 1949 to December 1951.  He also had service in the U.S. Army Reserve and Army National Guard of Missouri.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida.  The RO implemented a November 2010 Board decision that granted service connection for PTSD, assigning a 50 percent rating therefor, effective October 17, 2005.

The Veteran appealed, challenging the assigned rating.  Thereafter, in March 2013, while the Veteran's notice of disagreement was pending, the RO increased the rating for PTSD from 50 to 70 percent, effective from October 17, 2005.  As such, the issued presented for the Board's consideration is as set forth above, on the title page.  See, e.g., AB v. Brown, 6 Vet. App. 35 (1993).

According to a letter from Disabled American Veterans (DAV), the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of DAV sometime around September 2011.  However, such document does not appear anywhere in the record.

Despite DAV's efforts, the Veteran has not executed a new VA Form 21-22 in favor of DAV.  See DAV letter dated in October 2012.  In the absence of such, the prior power of attorney in favor of The American Legion remains effective.  Cf. 38 C.F.R. § 14.631(f)(1).


FINDING OF FACT

In May 2016, prior to promulgation of a Board decision, the Veteran indicated in writing that he wished to cancel his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In May 2016, prior to promulgation of a Board decision, the Veteran indicated in writing that he wished to cancel his appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and the appeal must be dismissed.


ORDER

The appeal is dismissed.



		
R. FEINBERG
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


